FILED
                            NOT FOR PUBLICATION                             MAR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NORMA LIZETH LOPEZ OYUELA,                       No. 09-73724

              Petitioner,                        Agency No. A072-776-004

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                       **
                            Submitted March 9, 2010


Before: FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Norma Lizeth Lopez-Oyuela, a native and citizen of Honduras, petitions pro

se for review of the Board of Immigration Appeals’ dismissal of her appeal from

the immigration judge’s denial of her applications for asylum, withholding of

removal, and relief under the Convention Against Torture.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lopez-Oyuela contends that the BIA erred in denying her applications for

relief because she suffered past persecution, and she fears future persecution, due

to her political opinions in support of a minority political party in Honduras.

Lopez-Oyuela failed to raise her claim of persecution based on her political

opinion before the BIA, and therefore she has failed to administratively exhaust the

only claim that she raises before this court. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED.




                                           2                                      09-73724